Citation Nr: 1617131	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-17 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1954 to January 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which declined to reopen the claim of service connection for a left knee disability.

By way of background, the Veteran's service connection claim for a left knee disability was originally denied in an August 1958 rating decision by the RO in St. Petersburg, Florida.  The Veteran perfected his appeal as to this determination and the Board subsequently denied the claim in a March 1959 decision.  

Thereafter, a November 1960 rating decision declined to reopen the service connection claim for a left knee disability.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.   See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362  (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the November 1960 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In March 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The November 1960 rating decision denied the claim to reopen the service connection claim for a left knee disability; the Veteran was properly notified of the adverse outcome in a December 1960 letter and did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the November 1960 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability.  
  

CONCLUSIONS OF LAW

1.  The November 1960 rating decision declining to reopen the service connection claim for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The criteria to reopen the claim of service connection for a left knee disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) set out VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In claims to reopen, the duty to notify requires that the Secretary look at the basis for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that all required notification has been accomplished regarding the Veteran's claim to reopen.  Through a May 2010 letter, sent prior to the August 2010 rating decision on appeal, the RO notified the Veteran of the basis for the previous denial of his service connection claim and evidence that was necessary to substantiate his claim.    

The Board also finds that VA has complied with its duty to assist.  The evidence in this case includes statements from the Veteran, the Veteran's pre-service treatment records, service treatment and personnel records, an April 1958 VA examination report, post-service treatment records, July 2011 and September 2011 statements from the Veteran's private physician, and a December 2011 Disability Benefits Questionnaire (DBQ) report.  At the March 2016 hearing, the Veteran stated that he was treated by two private physicians during the 1960's, but that such treatment records could not be obtained due to passage of time.  The Veteran has not otherwise identified additional records relevant to his claim.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim to reopen, and no further assistance to develop evidence is required.      

In March 2016, the Veteran was afforded a Board videoconference hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  At the March 2016 hearing, the undersigned discussed the basis of the previous denial and asked specific questions directed at identifying the criteria required to reopen a service connection claim for a left knee disability.  The undersigned also suggested the submission of favorable evidence.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.

II.  Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

With regard to the claim to reopen the evidence previously considered at the time of the last final decision (i.e. in November 1960) included pre-service treatment record, service treatment records, and an April 1958 VA examination report.  The November 1960 rating decision declined to reopen the Veteran's service connection claim, noting the Board's conclusion in March 1959 that the left knee disability existed prior to service and that such disability was not aggravated during service.  

Significantly, the record reflects that none of the evidence received after the March 1959 denial pertains to whether the pre-service left knee disability was aggravated by service.  While the July 2011 and September 2011 statements from the Veteran's private physician and the December 2011 DBQ examiner link the current left knee disability with the disability noted in service, because that disability also existed prior to service, and these documents do not address whether the disability increased in severity during service, (i.e., was aggravated), they are not material.  No evidence received since the last final decision in November 1960 relates to an unestablished fact necessary to substantiate the Veteran's claim, i.e., that the pre-service injury was aggravated by service.  As such, the claim cannot be reopened at this time.  

ORDER

New and material evidence has not been submitted to reopen the claim of service connection for a left knee disability, and the appeal to reopen is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


